This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO


 2 STATE OF NEW MEXICO,

 3          Plaintiff-Appellee,

 4 v.                                                                            NO. 36,126

 5 PHILBERT VANWINKLE,

 6          Defendant-Appellant.


 7 APPEAL FROM THE DISTRICT COURT OF SAN JUAN COUNTY
 8 Karen L. Townsend, District Judge

 9 Hector H. Balderas, Attorney General
10 Maris Veidemanis, Assistant Attorney General
11 Santa Fe, NM

12 for Appellee

13 Bennett J. Baur, Chief Public Defender
14 Santa Fe, NM

15 for Appellant

16                                 MEMORANDUM OPINION

17 ZAMORA, Judge.
 1   {1}   Defendant Philbert Vanwinkle appeals from his convictions for aggravated

 2 burglary and tampering with evidence following the denial of his motion to suppress

 3 evidence and his entry of a conditional guilty plea. [DS 2; RP 48, 51, 67, 79] This

 4 Court issued a notice proposing to summarily reverse. [CN 1, 2, 8] The State has filed

 5 a response informing this Court it does not intend to file a memorandum in opposition

 6 to this Court’s notice of proposed disposition. Therefore, based on the reasons set

 7 forth in this Court’s notice of proposed disposition, we reverse.

 8   {2}   IT IS SO ORDERED.



 9                                               _______________________________
10                                               M. MONICA ZAMORA, Judge


11 WE CONCUR:



12 _________________________________
13 TIMOTHY L. GARCIA, Judge



14 _________________________________
15 J. MILES HANISEE, Judge




                                             2